UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7514


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTHONY DWAYNE TERRY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:03-cr-00012-JCC-1; 1:11-cv-01044-JCC)


Submitted:   March 15, 2012                 Decided:   March 19, 2012


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Anthony Dwayne Terry, Appellant Pro Se.       Patrick Friel Stokes,
UNITED STATES DEPARTMENT OF JUSTICE,          Washington, DC, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Anthony      Dwayne    Terry       seeks       to    appeal        the    district

court’s     order      dismissing      as        untimely          and     unauthorized          his

successive 28 U.S.C.A. § 2255 (West Supp. 2011) motion.                                          The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.              28    U.S.C.         § 2253(c)(1)(B)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                    When the district court denies

relief    on    the    merits,    a   prisoner          satisfies          this    standard      by

demonstrating         that     reasonable         jurists          would      find      that     the

district       court’s      assessment      of     the    constitutional                claims   is

debatable      or     wrong.     Slack      v.     McDaniel,            529   U.S.       473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,      and   that        the    motion         states     a    debatable

claim of the denial of a constitutional right.                                Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Terry has not made the requisite showing.                                Accordingly, we

deny    Terry’s       motion    for   a   certificate              of    appealability           and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal       contentions     are     adequately           presented         in    the

                                              2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.



                                                                  DISMISSED




                                    3